Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 3-7, 9-18 are pending. Claims 2 and 8 have been canceled. Claims 10-18 have been withdrawn due to non-elected claims. Claims 1, 3-7 and 9 have been examined.

Priority
This application, Serial No. 16/684,532 (PGPub: 20200080999A1) was filed 11/14/2019. This application is a continuation-in-part of international application PCT/KR2018/005684 filed on 05/17/2018, which claims foreign priority based on applications filed in the Republic of Korea of KR10-2018-0056541 filed on 05/17/2018, KR10-2018-0056542 filed on 05/17/2018, and KR10-2017-0061247 filed on 05/17/2017.
The certified copies of priority documents have been received on 02/25/2022.

Claim Interpretation
	The term “a level of the immune cells in the sample" is interpreted as the immune cells in the sample that interacted with the magnetic particles (activated immune cells) and the immune cells in the sample that did not interact with the magnetic particles (see paragraph [0034] of the Specification, also see in the reply on 05/12/2022).
Withdrawn Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 8 has been cancelled therefore this rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10. doi: 10.1039/c0lc00656d. Epub 2011 Apr 21. PMID: 21512692, hereinafter “Robert”) in view of Plouffe et al. (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601. doi: 10.1088/0034-4885/78/1/016601. Epub 2014 Dec 4. PMID: 25471081; PMCID: PMC4310825, hereinafter “Plouffe”).
Regarding claim 1, Robert teaches a method of evaluating a degree of activation of immune cells of a sample (Page 1902, Abstract: sorting of monocytes and macrophages which internalize nanoparticles to different extents based on their endocytotic capacity. It is noted that the term “the degree of activation of immune cells" is defined in the instant application as a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder (instant application, Specification, Par. 36). In addition, Robert teaches macrophages being in part targeted at endocytosing and phagocytosing cellular debris and pathogens (Page 1905, left column, 1st paragraph) and magnetic nanoparticles serve as the source for macrophage activation in this case), the method comprising: 
contacting magnetic particles with a sample (Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells ( Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes); 
isolating immune cells that interacted with the magnetic particles from the immune cells in the sample by applying a magnetic field to a reaction product obtained by the contacting (Page 1904, left column, second paragraph: the principle of continuous flow magnetic separation implies that magnetic objects are deflected from the sample flow stream by the application of a magnetic field perpendicular to the direction of flow); and 
detecting the isolated immune cells that interacted with the magnetic particles (Page 1903, “Cellular iron load quantification and magnetic set-up” section: Magnetic loading of cells was measured via a technique termed single-cell magnetophoresis);
comparing a level of the detected immune cells that interacted with the magnetic particles with a level of the immune cells in the sample ( Page 1905, left column, last paragraph, Fig. 3C: examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber).
Robert also teaches small agglomerates of nanoparticles were distributed within intracellular compartments, i.e. the endosomes, as previously demonstrated for other cell types, including immune cells, malignant cells, muscle cells and stem cells (Page 1904, right column, first paragraph). These cell separations therefore demonstrated that it was possible to sort, with excellent purity, different cell types using different magnetic tags (Page 1907, right column, last paragraph). The development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph).
Robert fails to specifically teach that immune cells are from a subject and a sample is separated from a subject; wherein the sample is selected from the group consisting of blood, urine, feces, saliva, lymph, cerebrospinal fluid, synovial fluid, cystic fluid, ascites, interstitial fluid, and ocular fluid.
Plouffe teaches throughout the publication fundamentals and application of magnetic particles in cell isolation and enrichment. In detail, Plouffe teaches the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics, therapeutics, and fundamental cell biology. As samples of interest are often heterogeneous populations of cells that are in culture or that comprise a tissue, which for example includes blood (Page 1, last paragraph). Blood is from clinical samples which apparently is separated from a subject (Page 6, first paragraph).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert, wherein cultured monocytes and macrophages are used as a sample for cell sorting, to use blood as a sample for cell sorting, as taught by Plouffe, because Robert teaches it was possible to sort, with excellent purity, different cell types using different magnetic tags (Page 1907, right column, last paragraph) and the development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph); and Plouffe teaches blood is an extremely information-rich and easily accessible tissue that is a complex blend of cells; accurate analysis of blood character and condition requires isolation of a few desired cells (Plouffe, Page 1, last paragraph).
One of skill in the art would have a reasonable expectation of success in combining Robert with Plouffe because both are directed to methods for sorting immune cells using magnetic particles.

Regarding claim 3, Robert in view of Plouffe teaches the method wherein the immune cells comprise neutrophils (Plouffe, Page 2, last paragraph: cell populations of interest can include white blood cell subpopulations. It is well known in the art that white blood cell subpopulation include neutrophils as evidenced by Yousuff et al. (Microfluidic Platform for Cell Isolation and Manipulation Based on Cell Properties. Micromachines (Basel). 2017 Jan 4;8(1):15. doi: 10.3390/mi8010015. PMCID: PMC6189901; Page 17 of 26, second paragraph: individual leukocyte types like monocytes, neutrophils, and lymphocytes). It would be obvious to use neutrophils as immune cells because Plouffe teaches the enrichment of a target cell population, and subsequent cultivation of desired cells from a defined cell population, is an important first step in the fields of molecular genetics and proteomics as well as in a number of fundamental biological assays (Plouffe, Page 2, last paragraph).
Regarding claim 4, Robert in view of Plouffe teaches the method wherein the magnetic particles are surface-modified with metals, functional groups, proteins, carbohydrates, polymers, or lipids (Robert, Page 1903, fourth paragraph: the particles featured a core of maghemite and negative surface charges originating from carboxylate functional groups; Plouffe, Page 17, second paragraph: functional micro- or nanoparticles are conjugated with antibodies corresponding to particular cell surface antigen).
Regarding claim 7, Robert in view of Plouffe teaches the method wherein the immune cells that interacted with the magnetic particles interact with the magnetic particles via endocytosis of the immune cells (Robert, Page 1903, left column, fifth paragraph: magnetic nanoparticles have been shown to spontaneously interact with the cell plasma membrane and to be internalized following the endocytotic pathway).

Regarding claim 9, Robert in view of Plouffe teaches a method of diagnosing immune-related diseases (Robert, Page 1902, left column, first paragraph: cells labelled with magnetic nanoparticles are an important tool for in vitro diagnostics; Robert, Page 1907, right column, third paragraph: the development of microfluidic devices has therefore the potential for use in medical diagnostics; Plouffe, Page 1, last paragraph: the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics; Plouffe, Page 2, first paragraph: magnetic particles have been widely utilized for the isolation of key cell population for a variety of applications including clinical diagnostics), the method comprising: 
contacting magnetic particles with a sample separated from a subject, wherein the sample comprises immune cells (Robert, Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells (Robert, Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes);
isolating immune cells that interacted with the magnetic particles from the immune cells in the sample by applying a magnetic field to a reaction product obtained by the contacting (Robert, Page 1904, left column, second paragraph: the principle of continuous flow magnetic separation implies that magnetic objects are deflected from the sample flow stream by the application of a magnetic field perpendicular to the direction of flow); and 
detecting the isolated immune cells that interacted with the magnetic particles (Robert, Page 1903, “Cellular iron load quantification and magnetic set-up” section: Magnetic loading of cells was measured via a technique termed single-cell magnetophoresis);
wherein the sample is selected from the group consisting of blood (Plouffe, Page 1, last paragraph: samples of interest include blood. It would be obvious to use blood as a sample because Plouffe teaches blood is an extremely information-rich and easily accessible tissue that is a complex blend of cells (Plouffe, Page 1, last paragraph)); and
comparing a level of the detected immune cells that interacted with the magnetic particles with a level of the immune cells in the sample ( Page 1905, left column, last paragraph, Fig. 3C: examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10. doi: 10.1039/c0lc00656d. Epub 2011 Apr 21. PMID: 21512692) in view of Plouffe (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601. doi: 10.1088/0034-4885/78/1/016601. Epub 2014 Dec 4. PMID: 25471081; PMCID: PMC4310825) as applied to claim 1 above, in further view of Wilhelm et al. (Universal cell labelling with anionic magnetic nanoparticles. Biomaterials. 2008 Aug;29(22):3161-74. doi: 10.1016/j.biomaterials.2008.04.016. Epub 2008 May 1. PMID: 18455232). 
Regarding claim 5, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above. Robert in view of Plouffe also teach for magnetic labelling, 106 cells per mL were incubated for 4 h in a sterilised suspension of nanoparticles (Robert, Page 1903, left column, last paragraph).
Robert in view of Plouffe does not specifically teach the method wherein the contacting is performed at 0 oC to 40°C for 0.1 second to 1 hour.
	 Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). In detail, Wilhelm et al. teach the pathway of AMNPs in mammalian cells was observed both at 4 0C and 37 0C and soon after 10 min chase, invaginations of cell membrane with bound AMNPs and clathrin coated pits containing particles’ clusters were both observed. At 20 min, nanoparticles were densely packed into early endosomes, which were subsequently conveyed in the cytoplasm to fuse with late endosomes. After 60 min chase, all the nanoparticles were confined within late endosomes or lysosomes dispersed throughout the cytoplasm. It is noteworthy that the same uptake pathway was observed for all types of mammalian cells tested (Fig. 1) (Page 3163, left column, second paragraph, Fig. 1). Therefore Wilhelm et al. teaches that the endocytosis of magnetic nanoparticles takes place within 1 hour at 4 0C or 37 0C.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert in view of Plouffe, wherein immune cells are in contact with magnetic particle for 4 hours, to contact immune cells with magnetic nanoparticle for within 1 hour at 4 0C or 37 0C, as taught by Wilhelm et al. to arrive the claimed invention, because it would be desirable to improve the efficiency of the magnetic labelling as disclosed by Wilhelm et al. (Wilhelm et al., Introduction section).
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Regarding claim 6, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above.
Robert in view of Plouffe does not specifically teach the method wherein the applying of the magnetic field is performed for 0.1 second to 1 hour.
Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). Wilhelm et al. further teach that the ability to separate living magnetic cells on a microfluidic platform has been demonstrated; cells pass through a miniaturised chamber and are deflected from the direction of the flow proportionally to their magnetic content (Fig. 9) (Page 3170, right column, second paragraph). Fig. 9 a-c showed that the magnetic field was applied for 1 hour.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wilhelm et al. wherein the magnetic field was applied for 1 hour, into the teachings of Robert in view of Plouffe, to arrive the claimed invention. The skilled artisan would have been motivated to make the combination because Wilhelm et al. teaches such a continuous flow separation of magnetic cells offers the unique advantages, compared to bulk cell separations, to considerably reduce the volume of required material and to allow separations in sub-populations of different magnetizations (Wilhelm et al., Page 3170, right column, second paragraph). Additionally, it would have been obvious to make the combination because Robert in view of Plouffe is generic with respect to the time period the magnetic field applied and one skilled in the art would have been motivated to use the appropriate time period for applying the magnetic field. Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Response to Arguments
Applicant's arguments filed on 05/12/2022 have been fully considered but they are not persuasive. 
Applicant argued that Robert does not disclose a method for measuring the level of activated immune cells (the detected immune cells that interacted with the magnetic particles). In addition, rather than measuring the level of the total activated immune cells among several immune cells, Robert only discloses a method of classifying immune cells by the characteristics of individual immune cells; the cells used for the experiment in Robert are inactivated immune cells and THP-1 cell lines (see page 1903, left column, third paragraph of Robert), and stimulating the cells using LPS or cytokines are also not disclosed at all.
These arguments are found not persuasive. 
It is noted that the term “the degree of activation of immune cells" in claim 1 is defined in the instant application as “a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder” (instant application, Specification, Par. 36). Robert teaches macrophages being in part targeted at endocytosing and phagocytosing cellular debris and pathogens (Page 1905, left column, 1st paragraph) and magnetic nanoparticles serve as the source for macrophage activation in this case. It is also noted that stimulating the cells using LPS or cytokines are not specifically claimed in the instant application therefore are not required to be disclosed by prior arts.
Robert also teaches that examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber (Page 1905, left column, last paragraph, Fig. 3C).  Therefore Robert discloses evaluating a degree of activation of immune cells. 

Applicant argued that Plouffe only discloses a method of separating cells using antibody-magnetic particles that target specific molecules present on the surface of each cell. Plouffe also does not teach a method for measuring the level of activated immune cells.
These arguments are found not persuasive.
Plouffe is relied on teaching the limitation of using blood as a sample for cell sorting which is outlined in detail above as applied to claim 1. In addition, Plouffe discloses methods of cell sorting techniques based on endocytosis (see page 17, last paragraph; Page 29, 2nd paragraph) which is relevant to the claimed invention.

Applicant argued that Wilhelm discloses conditions similar to the present invention, but it is simply for non-specific labeling. Wilhelm does not disclose a method for measuring the level of activated immune cells at all. Therefore, it is inappropriate for a person skilled in the art to infer the subject matter of claims 1 and 3 of the present application by combining the disclosure of Wilhelm with the other cited prior art.
These arguments are found not persuasive.
Wilhelm discloses conditions similar to the present invention as outlined in detail above as applied to claims 5-6. Please note that Wilhelm is not relied on teaching the limitation of “measuring the level of activated immune cells”. This limitation is taught by Robert in view of Plouffe as outlined in detail above as applied to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/REBECCA M GIERE/           Primary Examiner, Art Unit 1641